Name: 2000/63/EC: Commission Decision of 18 January 2000 amending Decision 96/627/EC implementing Article 2 of Council Directive 77/311/EEC on the driver-perceived noise level of wheeled agricultural or forestry tractors (notified under document number C(1999) 3546) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  organisation of work and working conditions;  organisation of transport;  means of agricultural production
 Date Published: 2000-01-27

 Avis juridique important|32000D00632000/63/EC: Commission Decision of 18 January 2000 amending Decision 96/627/EC implementing Article 2 of Council Directive 77/311/EEC on the driver-perceived noise level of wheeled agricultural or forestry tractors (notified under document number C(1999) 3546) (Text with EEA relevance) Official Journal L 022 , 27/01/2000 P. 0066 - 0066COMMISSION DECISIONof 18 January 2000amending Decision 96/627/EC implementing Article 2 of Council Directive 77/311/EEC on the driver-perceived noise level of wheeled agricultural or forestry tractors(notified under document number C(1999) 3546)(Text with EEA relevance)(2000/63/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/311/EEC of 29 March 1977 on the approximation of the laws of the Member States relating to the driver-perceived noise level of wheeled agricultural or forestry tractors(1), as last amended by Directive 97/54/EC(2) of the European Parliament and of the Council, and in particular Article 2 thereof,Whereas:(1) It has proved technically impossible in the case of virtually all tractors without cabs to meet the expiry date for the transitional period laid down by Commission Decision 96/627/EC(3). It is necessary in those circumstances to postpone the end of the transitional period laid down by that Decision for those vehicles.(2) The mesures provided for in this Decision are in conformity with the opinion delivered by the Committee on the Adaptation to Technical Progress of the Directives on the removal of technical barriers to trade in agricultural or forestry tractors,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 96/627/EC is replaced by the following: "Article 1The transitional period referred to in Article 2(2) of Directive 77/311/EEC shall expire on:- 1 October 2001 for all new types of tractor,- 1 October 2003 for all new tractors."Article 2Member States shall adopt the provisions necessary to comply with this Decision by 30 September 2001 at the latest. They shall forthwith inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 18 January 2000.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 105, 28.4.1977, p. 1.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 282, 1.11.1996, p. 72.